Citation Nr: 0722396	
Decision Date: 07/23/07    Archive Date: 08/02/07

DOCKET NO.  04-05 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
November 1967 to September 1970.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a February 
2003 rating decision by the Chicago, Illinois Department of 
Veterans Affairs (VA) Regional Office (RO).  In July 2005, a 
Travel Board hearing was held before the undersigned.  
Unfortunately, the tape of that hearing was inaudible, and 
could not be transcribed.  The veteran was offered the 
opportunity for, and requested, another Travel Board hearing.  
He failed to report for such hearing scheduled in May 2006.  
In November 2006, the case was remanded for further 
development.

The appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action on his part is required.


REMAND

At the outset it is noteworthy that in a June 2007 memorandum 
the veteran's representative provided a new mailing address 
for the veteran.  

The record reflects that the veteran has received both 
private and VA treatment for psychiatric disability; the most 
recent psychiatric treatment records in the claims file are 
dated in 2003.  The November 2006 remand instructed that the 
veteran be asked to identify all sources of treatment 
received since November 2003 and that the RO should secure 
copies of complete clinical records of such treatment.  The 
RO appears to have initiated this development by letter to 
the veteran in April 2007.  The letter was sent to the 
veteran's previous address, and it is not clear whether he 
received it.    

The November 2006 remand also ordered a psychiatric 
examination of the veteran.  He was advised by the RO that he 
would be contacted by his nearest VA medical facility for the 
scheduling of a psychiatric examination.  There is no 
indication in the claims file that anything further 
transpired in this regard.  Under Stegall v. West, 11 Vet. 
App. 268 (1998) the veteran, as a matter of law, is entitled 
to compliance with the remand order.  

Accordingly, the case is REMANDED for the following:

1.  The RO should ask the veteran to 
identify (and provide any necessary 
releases for records from) all health care 
providers who have evaluated or treated 
him a psychiatric disability from November 
2003 to the present, then obtain complete 
records of all such treatment from the 
identified providers.  Whether or not he 
responds, the RO should obtain reports of 
any VA treatment (not already of record) 
the veteran received for psychiatric 
disability.

2.  The RO should then arrange for the 
veteran to be examined by a psychiatrist 
who has not previously examined him (at a 
facility other than Danville VA hospital 
if such psychiatrist is not available at 
Danville) to determine whether he now has 
PTSD related to his Vietnam combat 
stressor events.  The veteran's claims 
folder must be reviewed by the examiner in 
conjunction with the examination, and the 
examiner should note that the veteran's 
participation in combat is well 
documented.  The examiner should opine 
whether the veteran, at least as likely as 
not, has PTSD (under DSM-IV criteria) 
related to his combat stressor events.  
The examiner should explain the rationale 
for the opinion given.  If it is found 
that the veteran does not have PTSD, the 
explanation of the rationale should 
include some discussion of what is lacking 
to establish the diagnosis.  

3.  The RO should then readjudicate the 
claim.  If it remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and afford the 
veteran and his representative the 
opportunity to respond before the claims 
file is returned to the Board for further 
appellate consideration. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).



_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


